Per Gurtam.
This is before the court on a rule to show cause why a writ of mandamus should not issue commanding the respondents to issue to the relator a building permit for the erection of a store and office building on premises situate at the northeast corner of Maplewood avenue and Depot place, in Maple-wood.
The granting of the writ is resisted on several grounds, but they may be summed up as follows:
1. That relator did not, in his application for the building permit, comply with the requirements of the building code.
2. That the contemplated building is in violation of the zoning ordinance, which prohibits structures for business purposes in the area or zone in which it is proposed to be erected.
3. That the building, if erected under the plans submitted, would be in violation of a building line ordinance.
*224The proofs show that relator had upon the premises in question a real estate and architect’s office and intended the erection of an addition providing for three stores.
The building code requires that the application for a permit must be signed by the owner and be accompanied by the plans and specifications, and a fee for such permit paid or tendered.
The original application was made by the agent of relator, August 20t,h, 1923; was not signed by relator, and was not accompanied by specifications.- This application was properly rejected by the building inspector.
The second application was made October 9th, 1923, and seems to have been in proper compliance with the building code, but no fees were paid or tendered, and in that respect was irregular.
That the building proposed to be erected would be in violation of the zoning ordinance, is settled favorably to relator, in this court, in State, ex rel. Ignaciunas v. Risley, 121 Atl. Rep. 783.
The question of non-payment, or possible waiver of payment of fees under the second application for a permit, together with the contention that the building in question would violate a certain building line ordinance, makes proper the awarding of an alternative writ of mandamus only, and such writ may issue.